10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

UNITED STATES DISTRlCT COURT

 

 

 

DISTRICT OF NEVADA
-oOo- '
UNITED STATES OF AMERICA, ) Case No.: 2:18-cr- § § ==73
)
mainth ) ORDER FOR ISSUANCE OF
’ ) WRIT OF HABEAS CORPUS
) AD PROSEQUENDUM FOR
VS~ ) JEREMI FAJARDO
) (ID#) 01897836
JEREMI FAJARDO, )
)
Defendant. )
, )
Upon reading the petition of the United States Attomey for the District of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendurn issue
out of this Court, directing the production of the body of the said .IEREMI FAJARDO before
the United States District Court at Las Vegas, Nevada, on or about

l A & A/P Tue$ 11/20/18 .

2/:30 PM PAL 35 , at the hour of 3:00 p.rn. for arraignment and
any further proceedings and from time to time and day to day thereafter until excused by the
said Court.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

DAYLE ELIESON

United States Attorney

District of Nevada

BRIAN WHANG

Assistant United States Attorney
Nevada State Bar Number 12940
501 Las Vegas Boulevard South

Suite 1100

Las Vegas, Nevada 89101
702~388-6336

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
-oOo-
UNITED STATES OF AMERICA, § Case No.: 2:18-cr- §§ §§
Plaintiff ) PETITION FOR WRIT OF HABEAS
’ ) CORPUS AD PROSEQUENDUM FOR
) JEREMI FAJARDO
"S~ ) (ID#) 01897836
JEREMI FAJARDO, §
)
Defendant. §
)
The petition of the United States Attorney for the District of Nevada respectfully shows

that JEREMI FAJARDO is committed by due process of law in the custody of the Warden,

Clark County Detention Center, Las Vegas, Nevada, that it is necessary that the said JEREMI
FAJARDO be temporarily released under a Writ of Habeas Corpus Ad Prosequendum so that the

said JEREM] FAJARDO may be present before the United States District Court for the District

|/A & A/P Tues 11/20/18

of Nevada, LaS V€gaS, N@Vada» On»__ 2:30 Plvl PAL 33

, at the hour of3:00
p.rn., for arraignment and from time to time and day to day thereafter until excused by the said
Court.

Tbat the presence of the said .]EREMI FAJARDO before the United States District Court

18
TueS 11/20/
011 or about \/A & Mp PN_ 33 , at the hour 0f3100 p.IIl.,

2130 PN\

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

for arraignment and from time to time and day to day thereafter until excused by the Court has
been ordered by the United States Magistrate or District Judge for the District of Nevada.
WHEREFORE, petitioner respectfully prays that . a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Clark County Detention Center,
Las Vegas, Nevada, and to the United States Marshal for the District of Nevada, commanding
them to produce the said JEREMI FAJARDO before the United States District Court on or about
\/A a A/P Tues 11/20/18 _
2230 PN\ PAL 38 __, at the hour of 3100 p.m., for arralgnment and from
time to time and day to day thereafter, at such times and places as may be ordered and directed
by the Court entitled above, to appear before the Court, and when excused by the said Court, to

be returned to the custody of the Warden, Clark County Detention Center, Las Vegas, Nevada.

DATED this 13'h day ofNovember, 2018

Respectfully submitted,

DAYLE ELIESON
United States Attorney

@/i,

BRIAN WHANG
Assistant United States Attorn

 

